UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6652


TAKAEUS MAKEON GRAHAM,

                    Plaintiff - Appellant,

             v.

S. STALLARD; M. BROYLES; MS. BELCHER; STOUT; NATARCHA
GREGG; WARDEN FLEMING; MARCUS ELAM; WELLS; B. BERG; C. W.
FRANKS; J. FIELDS; A. GILBERT; B. RAVIZEE; J. COLLINS; S. COLLINS;
ASSISTANT WARDEN J. COMBS; CARMONY; C. A. CAUDILL; C. KING;
HAROLD CLARKE; A. DAVID ROBINSON; WALLENS RIDGE STATE
PRISON; VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00035-EKD-RSB)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Takaeus Makeon Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Takaeus M. Graham seeks to appeal the district court’s order dismissing his

42 U.S.C. § 1983 (2012) action without prejudice for failure to provide the court with an

updated address. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

      Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on March 6, 2018. The notice

of appeal was filed on April 19, 2019. * Because Graham failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                            2